Dear Sir:
Your office requested an opinion from this office concerning the waiver of interest and penalties for delinquent sales tax returns.
If the various political subdivisions that levy a sales and use tax in St. Helena Parish have not enacted any administrative provisions covering this issue; then your office, as the tax collector for St. Helena Parish, would be authorized to follow the provisions provided for in the collection of taxes due the State of Louisiana. La. R.S. 33:2841.
La. R.S. 47:1601 provides that interest on unpaid taxes shall not be waived or remitted, while La. R.S. 47:1602 does not prohibit the waiver of penalties imposed for either the failure to file a tax return, filing a delinquent return or filing a return without remittance of the full amount of the tax due.
We hope this opinion will be of assistance to you; and if we can be of any further assistance, please do not hesitate to contact our office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ ROBERT H. CARPENTER, JR. Assistant Attorney General
RPI/RHC/tp